DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claims 3, 10 and 12 are objected to because of the following informalities:  

Claim 3 recites a phrase “compering” in 3rd line. For purpose of fixing spalling issue, the phrase is interpreted as  “comparing”.

Claim 10 recites, “the method according to one of the claim 1”. For purpose of fixing grammatical issue, the phrase is interpreted as “the method according to claim 1.”.
Claim 12 recites a phrase “to immerses”. For purpose of fixing grammer issues, the phrase is interpreted as “to immerse”.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 1 recites, “updating, by at least one application executing on the at least one computing device, a set of one or more properties of a list linking the physical and the virtual objects based on the particular physical action sensed by the at least one sensor.”. Based on specification, it is not clear what is a set of one or more properties of a list linking the physical and the virtual objects.  If you have virtual objects and physical objects, claim is reciting  a set of properties of list linking between the objects.  Specification has list of virtual objects and physical objects. , “[0055] One example of virtual objects that may be used for the authoring of scenario cases, in particular of training scenarios, are shown in FIG. 1a. With the help of this virtual objects 1 could setting up of training scenarios be eased as the same could be placed in the augmented reality environment directly itself instead of programming the same in advanced. Examples of such virtual objects may be an info object 3, a warning object 5, a “pick a part” object 7, a “pick a tool” object 9 or a “place a tool” object 11. Of course, several other objects are possible and can be used within the method according to the present disclosure.
[0056] In FIG. 1b is a three-dimensional view of one embodiment 20 of the present disclosure shown. As can be seen in said FIG. 1b, the user may assign virtual objects to specified work areas 22, 24 and 26. The first work area 22 is defined as a storage area in which physical objects are stored. The first virtual object 28 informs the user to “pic” the object and “take” the same to the next work area. The subsequent work area 24 is a tool location where several different tools are stored. The second virtual object 30 informs the user which tool he should “pic” and take to the third work area 26. Within said work area 26 the third virtual object 30 informs the user how to mount the object taken from the first work area 22 with the tool taken from the second work are 24 to the object location in the third work area 30.”  However there is no list that linked between virtual object and physical object. Therefore based on specification, the meaning of “a set of one or more properties of a list linking the physical and the virtual objects” is unclear.
	Dependent claims 2-15 are also rejected by virtue of dependency.

	Claim 2 recites, “ wherein the subsequent user is the first user interacting with the augmented reality environment after having assigned at least one of one virtual object to the physical object comprising the updated list  and  a new user not identical with the first user.”  This is unclear about what the applicant wants to claim. At first, the limitations indicates, the subsequent user is the first user and at the end, a new user comes as a subsequent user, which is contradicting.

Claim 4 recites the phrase, “the level of detailing”. It has a lack of antecedent basis. From the phrase” lack of detaining” and claim limitation, it is unclear about the scope of  the phrase.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


 Claim(s) 1-3, 7-9 and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Kinnebrew (US patent Publication: 20130342564, “Kinnebrew”)..

Regarding claim 1, Kinnebrew teaches,  A method comprising: 
establishing, using at least one computing device, an augmented reality environment; (see figs. 4A-4B; [0071] “a configured environment")
wherein the augmented reality environment is comprised of a real space in which a user is physically located; (see figs. 4A-4B; [0071] "an configured environment may be constructed based on a source physical environment and include a set of one or more virtual objects") ;
wherein the augmented reality environment comprises a set of virtual objects projected into the real space assignable to physical objects by the user; ([0072] "the virtual environment comprises a set of elements that are virtual objects which are defined relative to the real world environment 450 and designed to be placed on various elements of the real world environment and real world objects");
sensing, by at least one sensor, a particular physical action of the user in the real space in which the user is physically located representative for the assignment of the virtual object to the physical object; ([0073] "A user can use the controller interface 416 to manipulate the virtual objects in the configured environment 450A. The controller interface 416 may allow a user to select, add, move, scale, and/or move virtual objects in the environment 450A. In another alternative, the user interface may comprise a user interacting directly with a virtual object at its projected location in the space of environment 450A")
in response to sensing the particular physical action in the real space in which the user is physically located, updating, by at least one application executing on the at least one computing device, a set of one or more properties of a list linking the physical and the virtual objects based on the particular physical action sensed by the at least one sensor, ( [0073] "The environment is “configured” in that all of the elements comprising the virtual elements in the set are contained within a configured environment definition which may be stored in a processing unit 4, or in a missed(mixed) [mixed] reality object handling service 570 which can be provided to the user 402")and 
wherein updating the set of one or more properties of the list linking the physical and the virtual objects based on the particular physical action sensed by the at least one sensor causes a subsequent user to see in the established augmented reality the virtual objects assigned by the user to the physical objects. ([0073] "the user interface may comprise a user interacting directly with a virtual object at its projected location in the space of environment 450A", wherein "interacting directly” is interpreted as the user to immediately see the result of her interaction) .

Regarding claim 2, Kinnebrew teaches, wherein the subsequent user is the first user interacting with the augmented reality environment after having assigned at least one of one virtual object to the physical object comprising the updated list  and  a new user not identical with the first user. ( See Fig. 12 “FIG. 12A two users 1202 and 1204 are sitting in a real world coffee shop. The table 1214 and chairs 1210 and 1212 are all real objects within the coffee shop environment 1250. A prompt 1208 appears only to the users asking the users whether or not they wish to see the configured environment for the coffee shop. Once the users select a view the configured environment, the configured environment shown in FIG. 12B is shown.” Fig. 12-A element 1202 is the first person and also subsequent user. The  new user is element 1204.)


 Regarding claim 3, Kinnebrew teaches, wherein updating the set of one or more properties of the list linking the physical and the virtual objects based on the particular physical action sensed by the at least one sensor causes the comparing of the sensed physical actions of a subsequent user with the predetermined actions to be done by the subsequent user defined by the assigned virtual objects to the physical objects by the first user, wherein similarities and differences of the physical actions of the subsequent user to the defined actions by the first user are sensed by the at least one sensor and compared by the at least one computing device, ([0105] "at 618, objects interactions are handled in accordance with the object rules and filters"]”)
wherein in particular the sensor is configured and adapted to detect at least one body movement comprising hand movements, viewing at positions, eyetracking of the subsequent user and/or the use of interaction devices, in particular the use of a joystick or a controller by the subsequent user, ( “[0080] Eye tracking engine 504 tracks the user gaze with respect to movements of the eye relative to the device 2. Eye tracking engine 504 can identify the gaze direction or a point of gaze based on people position and eye movements and determine a command or request.”)
wherein in particular a user-worn or subsequent user-worn apparatus comprise of one or more video sensors and a LIDAR system as a sensor, an Inertial Measurement Unit (IMU) as a sensor, a Global Positioning System (GPS)  sensor, a computer processor, and a see-through MID (Head mounted display) and eyewear as the sensor. ( Fig. 4a user has HMD element 2, Similarly Fig 12 (a-c).)

	

Regarding claim 7, Kinnebrew teaches, wherein the particular physical action by the at least one user is comprised of at least one body movement, ([0041…” Capture devices 20 may be, for example, cameras that visually monitor one or more users and the surrounding space such that gestures and/or movements performed by the one or more users”) direct input of data into the at least one computer device, and at least one vocalization. (“[0081] Input recognition engine 506 may identify actions performed by a user indicating a control or command to an executing application 550. The input action may be performed by a body part of a user e.g. a hand or a finger, but also may include a eye blink sequence, a verbal utterance, motion, a series of user motions or any combination of motions, sounds and actions of a user which may be perceived by a system 10.”)

Regarding claim 8, Kinnebrew teaches, wherein at least one body movement comprises at least one of hand movements, viewing at positions, eyetracking and the use of interaction devices, in the form of at least one of a joystick and a controller. (“[0080] Eye tracking engine 504 tracks the user gaze with respect to movements of the eye relative to the device 2. Eye tracking engine 504 can identify the gaze direction or a point of gaze based on people position and eye movements and determine a command or request.”)

Regarding claim 9, Kinnebrew teaches, wherein the particular physical actions comprises a predefined component to be executed by the user to indicate the computing device establishing the augmented reality to assign a virtual object to a physical object. (“[0073] In one embodiment, user 402 may include a controller interface 416. Controller interface 416 may be visible only to user 402 with a display device 2 and may, in one embodiment, comprising miniature projection of the environment 450A including all the virtual objects shown therein. A user can use the controller interface 416 to manipulate the virtual objects in the configured environment 450A. The controller interface 416 may allow a user to select, add, move, scale, and/or move virtual objects in the environment 450A. In another …..The environment is "configured" in that all of the elements comprising the virtual elements in the set are contained within a configured environment definition which may be stored in a processing unit 4, or in a missed reality object handling service 570 which can be provided to the user 402.” 
 “[0081] Input recognition engine 506 may identify actions performed by a user indicating a control or command to an executing application 550. The input action may be performed by a body part of a user e.g. a hand or a finger, but also may include a eye blink sequence, a verbal utterance, motion, a series of user motions or any combination of motions, sounds and actions of a user which may be perceived by a system 10. In one embodiment, the input recognition engine 506 includes a collection of gesture filters, each comprising information concerning a gesture that may be performed by at least a part of a skeletal model. The recognition engine 506 compares skeletal model and movements associated with it derived from the captured image added to the gesture filters in a input action library to identify when a user has performed one or more gestures. In some examples, matching an image data to image models of a user's hand or finger during a gesture may be used rather than skeletal tracking for recognizing gestures.”)

Regarding claim 11, Kinnebrew teaches, wherein the user views the augmented reality environment by wearing at least one apparatus that projects virtual objects into the real space in which the user is physically located; wherein the at least one apparatus includes the at least one sensor, at least one display through which projections of the virtual objects are viewed, and at least one processor. (Kinnebrew, HMD or display device 2  is the apparatus . HMD or goggles has a sensor and displays virtual objects. Fig. 4A element 2 HMD or goggles worn by the user allows for binocular vision to immerses the user within the augmented reality environment. “[0073] In one embodiment, user 402 may include a controller interface 416. Controller interface 416 may be visible only to user 402 with a display device 2 and may, in one embodiment, comprising miniature projection of the environment 450A including all the virtual objects shown therein.”)

Regarding claim 12, Kinnebrew teaches, wherein the at least one apparatus worn by the user allows for binocular vision to immerses the user within the augmented reality environment. (Fig. 4A element 2 HMD or goggles worn by the user allows for binocular vision to immerses the user within the augmented reality environment. “[0073] In one embodiment, user 402 may include a controller interface 416. Controller interface 416 may be visible only to user 402 with a display device 2 and may, in one embodiment, comprising miniature projection of the environment 450A including all the virtual objects shown therein.”)

Regarding claim 13, Kinnebrew teaches, wherein the at least one sensor includes at least one of a digital video camera, an electromagnetic sensor, an accelerometer, or a gravimeter. (“[0035] As illustrated in FIGS. 2A and 2B, an image generation unit 120 is included on each temple 102 in this embodiment as well. Also, illustrated in FIGS. 2A and 2B are outward facing capture devices 113, e.g. cameras, for recording digital image data such as still images, videos or both,”)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kinnebrew in view of Fung (US patent publication: 20170177386, “Fung”).

Regarding claim 4, Kinnebrew doesn’t teach,  wherein, the level of detailing of the virtual objects assigned to the physical objects shown to a subsequent user depends on a level of experience of the subsequent user, determined by the monitored similarities and differences of executed actions and predetermined actions defined by the assigned virtual objects, wherein in case of more differences the level of detailing becomes higher and in case of more similarities the level of detailing becomes lower. 
	However, Fung teaches, he level of detailing of the virtual objects assigned to the physical objects shown to a subsequent user depends on a level of experience of the subsequent user, determined by the monitored similarities and differences of executed actions and predetermined actions defined by the assigned virtual objects, wherein in case of more differences the level of detailing becomes higher and in case of more similarities the level of detailing becomes lower. (“[0112] UI element hotspots according to embodiments may offer one or more of the following properties. [0113] UI element hotspots may be presented upon first entry into a page/screen of an application. [0114] UI element hotspots can highlight new features in the UI after an upgrade (including an auto-upgrade) has occurred. [0115] UI element hotspots can be specifically associated with a particular user experience level (e.g., novice, intermediate, expert), permitting their content to be targeted for that user and experience level. [0116] Clicking on a UI element hotspot can provide text information responsive to fundamental aspects (e.g., who, what, why, and how) of that UI element. [0117] Clicking on a UI element hotspot can populate the help system search box with top search results relating to that UI feature (to provide more information on that context).”)
	Kinnebrew and Fung are analogous as they are from the field of displaying content.
	Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Kinnebrew to have included  the level of detailing of the virtual objects assigned to the physical objects shown to a subsequent user depends on a level of experience of the subsequent user, determined by the monitored similarities and differences of executed actions and predetermined actions defined by the assigned virtual objects, wherein in case of more differences the level of detailing becomes higher and in case of more similarities the level of detailing becomes lower as taught by Fung.
The motivation is to optimize the content in the virtual instruction.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kinnebrew in view of Ribeira (US patent publication: 20170213473 “Ribeira”).
Regarding claim 5, Kinnebrew doesn’t expressly teach,  wherein the set of virtual objects comprises functional elements, in the form of one or more of visualizations and symbols for physical actions, wherein the functional elements are for at least one of take, use, place and store a physical object, assembly positions, assembly pathways, different types of warnings, tools to be used, general information, in the form of one or more of a turning moment, inspection tasks and how to click a clip.
	Ribeira teaches, wherein the set of virtual objects comprises functional elements, in the form of one or more of visualizations and symbols for physical actions, wherein the functional elements are for at least one of take, use, place and store a physical object, assembly positions, assembly pathways, different types of warnings, tools to be used, general information, in the form of one or more of a turning moment, inspection tasks and how to click a clip. ([0046-0050} describes instruction for physical action)
	Kinnebrew and Ribeira are analogous as they are from eth filed of AR/VR.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Kinnebrew to have included  the set of virtual objects comprises functional elements, in the form of one or more of visualizations and symbols for physical actions, wherein the functional elements are for at least one of take, use, place and store a physical object, assembly positions, assembly pathways, different types of warnings, tools to be used, general information, in the form of one or more of a turning moment, inspection tasks and how to click a clip as taught by Ribeira.
	The motivation to include the modification is to provide easy and intuitive instruction to be performed by a user.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kinnebrew in view of Deselaers et al. (US patent: 10261685 “Deselaers”).

Regarding claim 10, Kinnebrew doesn’t expressly teach,  wherein the particular physical actions to assign a virtual object to a physical object is determined by the at least one computing device automatically and no predefined movement of the user is needed, wherein the assignment of the virtual to the physical object is determined by the at least one computing device by at least one of machine learning and artificial intelligence.
	However, Deselaers teaches, wherein the particular physical actions to assign a virtual object to a physical object is determined by the at least one computing device automatically and no predefined movement of the user is needed, wherein the assignment of the virtual to the physical object is determined by the at least one computing device by at least one of machine learning and artificial intelligence. ( See Fig. 5 and (77) shows a neural network determines an action for a virtual object  from user data without predefined movement of user.)
	Kinnebrew and Deselaers are analogous as they are from the field of user action detection.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Kinnebrew to have included wherein the particular physical actions to assign a virtual object to a physical object is determined by the at least one computing device automatically and no predefined movement of the user is needed, wherein the assignment of the virtual to the physical object is determined by the at least one computing device by at least one of machine learning and artificial intelligence as taught by Deselaers.
	The motivation to include the modification is to detect action based on immediate data provided by the user.
.

					Allowable Subject Matter
Claims 6 and 14-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claim 6 is objected to allowable because over prior art as the combination of the best available prior arts fails to expressly teach the limitation,  wherein the list linking the physical and the virtual objects based on the particular physical action is generated in the order the physical actions are performed by the user and shown in said order determined by the first user to the subsequent users.

Claim 14 is objected to be allowable over prior art as the combination of the best available prior arts fails to expressly teach the limitation, “wherein each virtual object can be assigned to an individual work area having local coordinate space, wherein each individual work area is assigned with a trackable marker, wherein the trackable marker allows the computing devices to identify each individual work area independent from their actual location in the real space by updating the local coordinate space accordingly.
	Claim 15 doesn’t have prior art rejection by virtue of dependency.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tapas Mazumder whose telephone number is (571)270-7466. The examiner can normally be reached M-F 8:00 AM-5:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAPAS MAZUMDER/           Primary Examiner, Art Unit 2616